Citation Nr: 0737589	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-06 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety and depression.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from November 1971 to August 1975 and with the United 
States Navy from September 1975 to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have an acquired psychiatric 
disorder, to include anxiety and depression, that is causally 
related to his period of active service.

2.  The record contains no credible corroborating evidence 
that the veteran's claimed in-service stressors occurred.

3.  The veteran does not have PTSD attributable in any way to 
service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include anxiety 
and depression, was not incurred in or aggravated by the 
veteran's active duty service, nor may a psychosis be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1137, 5107 
(West 2002); 38 C.F.R§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by August 2003 and March 2006 letters, with 
respect to the claims of entitlement to service connection. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the August 2003 and March 2006 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to service connection for an acquired 
psychiatric disorder, any potentially contested issue 
regarding a downstream element is rendered moot.  Again, the 
veteran is not prejudiced by the Board's consideration of the 
pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in August 2003, prior to 
adjudication of the matter in January 2004.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the August 2003 and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, Social Security Administration (SSA) 
records, private treatment records from Oregon Health 
Sciences University Medical Center, and a VA examination 
report dated in March 1995.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulatory provision regarding PTSD are as follows:

Post-traumatic stress disorder.  Service connection 
for post-traumatic stress disorder requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in- service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may 
be established based on other in-service stressors, 
the following provisions apply for specified in-
service stressors as set forth below:  

(1)	If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  
(2)	If the evidence establishes that the veteran 
was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
(3)	If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence 
from sources other than the veteran's service 
records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant 
evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are 
not limited to: a request for a transfer to 
another military duty assignment; deterioration in 
work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on 
in- service personal assault without first 
advising the claimant that evidence from sources 
other than the veteran's service records or 
evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health professional for an 
opinion as to whether it indicates that a personal 
assault occurred.

38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the veteran was 
engaged in combat with the enemy.  Where, as here, the 
veteran did not engage in combat with the enemy, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
credible supporting evidence means that the veteran's 
testimony by itself cannot, as a matter of law, establish the 
occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

In other words, because the veteran's claimed stressor is not 
combat-related, his uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other credible supporting evidence to corroborate his 
testimony as to the occurrence of the claimed stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 
7 Vet. App. 70 (1994); 38 C.F.R. § 3.304(f) (2007).

Where a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  See 38 C.F.R. § 3.304(f) 
(2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include anxiety, 
depression, and PTSD.  The veteran alleges that he was 
sexually assaulted in December 1975.  Additional stressors 
included chronic motion sickness, having his TV and two 
stereos stolen, and having a knife held to his throat on two 
different occasions.  

The service medical records are silent as to a diagnosis of a 
chronic psychiatric disorder.  During his first period of 
service, the Board acknowledges that the veteran was treated 
on two occasions for psychiatric complaints, however, his 
complaints appeared to be situational and were not treated or 
diagnosed as a chronic disorder.  In September 1974, he 
presented complaining of being upset and nervous.  At that 
time, he indicated that his job was not going well.  In April 
1975, he indicated that he was feeling tense and depressed 
and was experiencing troubles sleeping.  At that time, the 
veteran had undergone some poor investments, and was 
experiencing financial, familial, and job-related 
difficulties.  Mental status examination demonstrated that he 
was oriented in all three spheres; however, his judgment was 
questionable.  Insight was average.  Intelligence was 
probably low average.  Psychometric testing revealed 
significant depression; however, there was also evidence of a 
"fake" factor.  The examiner indicated that the veteran was 
not psychotic at that time but opined that the veteran may 
have schizoaffective type disorder.  Prior to his discharge 
in August 1975, the veteran did not present with any 
additional psychiatric complaints nor was a psychiatric 
disorder identified.  Throughout his second period of service 
and his period in the Reserves, the medical record is silent 
as to complaints or treatment of a psychiatric disorder.  

Additionally, the post-service medical evidence fails to 
reveal an acquired psychiatric disorder related to his 
service.  Rather, his psychiatric symptomatology appears to 
surface in response to situational difficulties.  In 1983, 
the veteran underwent counseling due to marital difficulties.  
In February 1993, the veteran was awarded Social Security 
Administration benefits.  A psychiatric evaluation indicated 
that there was evidence of affective disorders, mental 
retardation and autism, and dysthymia.  At that time, there 
was no evidence of organic mental disorders, psychotic 
disorders, anxiety-related disorders, somatoform disorders, 
personality disorders, depression, manic syndrome, or bipolar 
syndrome.  As to the mental retardation, the examiner 
indicated that the veteran was of significantly subaverage 
general intellectual functioning as evidenced by his 
developmental reading disorder.  

In conjunction with his claim of entitlement to nonservice-
connected pension benefits, the veteran was afforded a VA 
mental disorders examination in March 1995.  The examiner 
indicated that the veteran had a history of being treated for 
depression while in service in 1975.  It was noted that after 
service, he did not receive any psychiatric treatment until 
1991, when he was treated for depression.  The VA examiner 
indicated that the veteran was an individual with periodic 
episodes of depression, usually associated with stresses in 
his life and situational factors.  The veteran denied any 
current symptoms of depression or dysthymia and indicated 
that his mood was good.  The examiner indicated that he was 
unable to diagnose the veteran as having any current 
psychiatric disorder; however, he noted a history of an 
adjustment disorder with depressed mood and a reading 
disorder.  There was no evidence of a personality disorder 
and his stresses were associated with divorce and impending 
move.  

In November 2002, the veteran underwent a VA psychiatric 
assessment.  He endorsed symptoms of low energy and 
tiredness, some anxiety and worrying, and nightmares.  He 
denied a depressed or sad mood, sleep difficulties, anger 
episodes, or lack of interest or pleasure in life.  The 
examiner's impression was a divorced man with some reported 
sexual assaults while in service.  He indicated that the 
veteran was raised in a harsh disciplinary environment and 
was judgmental and filled with shame about his own sexual 
activity.  The veteran did meet the criteria for depression 
and a diagnosis of PTSD was not possible.  

A review of the aforementioned evidence does not demonstrate 
a chronic acquired psychiatric disorder, to include anxiety 
and depression.  Although the veteran received treatment for 
depression and anxiety while in service, the post-service 
medical evidence does not reveal treatment for a psychiatric 
disorder until many years after his discharge.  The veteran 
has not received treatment or been diagnosed as having a 
chronic disorder; rather, his psychiatric symptomatology has 
been attributed to stresses in his life and situational 
factors.  In the absence of any evidence of a chronic 
acquired psychiatric disorder in service, continuity of 
symptomatology, or of any incident in service to which his 
current acquired psychiatric disorder is attributed, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for an acquired psychiatric 
disorder, to include anxiety and depression.

The Board also finds that service connection for PTSD must be 
denied.  The veteran alleges entitlement to service 
connection for PTSD due to in-service sexual assault.  The 
veteran has recounted that in December 1975, during his 
second period of service, he was sexual assaulted by several 
servicemen in the boiler room.  He alleged that he reported 
the incident to the Chief Petty Officer; however, he was told 
"don't rock the boat."  He then reported the incident to 
the XO and the Master-of-Arms.  Additional alleged stressors 
included chronic motion sickness, having his TV and two 
stereos stolen, and having a knife held to his throat on two 
different occasions.  Although the Board is sympathetic, a 
review of the record reveals that service connection for PTSD 
must be denied.  As noted, service connection for PTSD 
requires medical evidence of PTSD; a link between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

Although the Board acknowledges the veteran's claims, service 
records are silent as to each of the above claimed incidents 
and the veteran has not submitted any other evidence, which 
would serve to support his account.  See 38 U.S.C.A. § 
5107(a) (West 2002) (it is a claimant's responsibility to 
support a claim of entitlement to VA benefits).  The veteran 
has alleged that he filed an incident report with respect to 
the December 1975 assault; however, attempts by the RO to 
recover the incident report have been to no avail. In August 
2005, the service department indicated that there were no 
records of the veteran being raped aboard the U.S.S. 
Cleveland in December 1975.   

In an attempt to substantiate his claim, the veteran's 
personnel records were associated with the record.  A review 
of the veteran's personnel records, however, fails to reveal 
any changes in performance.  Rather, his Enlisted Performance 
Record from September 1975 to September 1977 was essentially 
the same throughout his second period of enlistment, with 
respect to professional performance, military behavior, 
military appearance and adaptability.

The Board acknowledges the August 2004 buddy statement from 
[redacted] that during his tour of duty he heard of 
hazing and initiation rituals occurring in the engine room.  
Mr. [redacted] tour of duty aboard the U.S.S. Cleveland was 
from August 1976 to September 1979, after the veteran's 
alleged assault and he does not indicate that the veteran 
confided in him during that time.  Moreover, Mr. [redacted] did 
not witness nor was he a victim to such incidents, he had 
just overheard stories from friends and other sailors.  

For the foregoing reasons, the Board is unable to find as a 
factual matter that the veteran's alleged stressors ever 
actually occurred.  The Board acknowledges the statements and 
records from the veteran's VA treatment providers 
demonstrating a possible diagnosis of PTSD attributable to 
in-service sexual assault; however, without corroboration of 
the veteran's in-service stressor, service connection for 
PTSD cannot be awarded.  The veracity of his claimed in-
service stressor is not a matter on which this case turns 
independently.  Rather, it is the lack of credible supporting 
evidence of the occurrence of the claimed in-service 
stressor.  Lacking such evidence, service connection for PTSD 
is not warranted.

In conclusion, as the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case and the claim for service 
connection for an acquired psychiatric disorder, to include 
anxiety, depression, and  PTSD must be denied.  Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  For all the 
foregoing reasons, the claim for service connection for an 
acquired psychiatric disorder, to include anxiety, 
depression, and  PTSD, must be denied.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include anxiety, depression, and PTSD, is denied.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  The Board regrets any further 
delay in this case; however, additional evidentiary 
development is necessary.  

It is noted that service connection for right ear hearing 
loss was denied by means of a March 1979 rating decision.  
The RO has not held the March 1979 rating decision to be 
final because the record does not clearly demonstrate that 
the veteran received notice of the prior rating decision.  
Accordingly, the issue before the Board is that of 
entitlement to service connection for bilateral hearing loss.

Under the VCAA, the VA has a duty to secure an examination or 
opinion if the evidence of record contains competent evidence 
that the claimant has a current disability; and indicates 
that the disability may be associated with service, but does 
not contain sufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  Service medical records 
reveal a history of right ear hearing loss prior to entry 
into service. With respect to his left ear, audiometric 
evaluations documented some fluctuations in hearing acuity.  
The veteran's  DD Forms 214 indicate that his military 
specialties were that of an aircraft and fuel systems 
mechanic, and an electrical/mechanical equipment repairman.  
In light of the veteran's military specialties and the 
current evidence of bilateral hearing loss, the Board finds 
that an examination would be helpful in the adjudication of 
the claim.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an audiological examination.  All 
indicated tests should be accomplished.  
The claims folder must be made available 
to the examiner in connection with  the 
examination.  If bilateral hearing loss 
and tinnitus are found, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that the 
veteran's bilateral hearing loss and 
tinnitus were incurred in service. 

2.  After conducting any additional 
indicated development, the RO should 
again review the record and readjudicate 
the veteran's pending claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


